The opinion of the court was delivered by
Huston, J.
— In England, when the sherifflevies on the good® and chattels oí A., and B. alleges tbosegoods and chattels belong to him, and not to A., tbe sheriff decides the ownership, to a certain extent, by an inquest. This has never been practised in this country, and was not attempted in this case. A legislative provision on this subject might be of general benefit to creditors, debtors, purchasers, and to the person claiming the goods.
It -has been attempted to stay proceedings until the right to goods levied on was ascertained, but tbe courts have declined to interfere. See 1 Binn. 499, and 2 Binn. 228, Young v. Taylor, (Yeates’s opinion.)
In this case the allegation is, that the goods sold were not the property of the defendant, but were the goods of S. TV. Norris and Jonathan Wainright, and to them the court awarded the money. It. seems to me, the case was not triable in the manner adopted. The act of assembly of the 16th of April, 1827, says, in all cases of sheriffs’ or coroners’ sales, where there are or may be disputes about the distribution of the monies arising therefrom, the several courts under whose execution the money was raised, are hereby declared to have full power and- authority to hear and determine all such cases, according to law and equity; and proceeds to say, the trial may be by the court, or at tbe request of the party, the facts may be settled by a jury.
This law would seem to apply solely to cases where tbe goods or lands sold, are admitted to have been at the time of sale, the property of the defendant in the execution. If lands are sold, other persons may have liens prior to his on whose execution they were sold, and the coyrt is to' decide on the priority of those liens, and whether or not, the land was bound by them; but, if A. B., a third person, comes, and says, his right to the land sold was better than that of the defendant, and that instead of bringing an ejectment to recover the land, he will take the money, neither the act above-mentioned, nor any law or usage known in this state, enables the court to decide on his title. So, on the sale of personal property, *269the proceeds, admitting the property to have belonged to the defendant in the execution, may be claimed by the plaintiff in another execution from the same court, or a different court, or from a justice of the peace; and in such case the act applies, and the court must, in some'of the modes prescribed, decide to whom the money is to be awarded. But if a third person denies that the defendant, as whose property the goods were sold, had any right to them, or that any of his creditors have any right to the money, the case of such a claim is not within the act above cited. The court cannot decide on his claim under that act or our law. He must sue the plaintiff on whose writ they were levied, or the officer, or both, as he shall be advised. The court can decide the right to the money, admitting the goods to have been the property of the defendant in the execution, but to decide on the right to the goods, and as a consequence, to the proceeds of them, a suit in the ordinary mode of action and trial is necessary.
The opinion of the court is, that there was error in the court below deciding in this case: That their judgment be reversed, and those who claim the property must pursue their claim, not under the act of assembly above cited, but by suit at common law. We give no opinion, whether they have, or have not, any right to these goods; though it may not be amiss for them to look at the case in 17 Serg. & Rawle, 251, Hower v. Geesaman.
Judgment reversed.